Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  The word “aby” near the end of Claim 8 appears to include a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, et al., US 2020/0090426 A1, in view of Kitazawa, et al., EP 1,382,477 A1.
As per Claim 1, Barnes teaches a sudden acceleration prevention method for a vehicle (¶¶ 44-45), comprising: 
monitoring, by a controller, an output signal of an accelerator pedal sensor so as to obtain a detected operation state of an accelerator pedal (¶¶ 37, 44); 
determining, by the controller, whether the detected operation state of the accelerator pedal is within a predetermined brake pedal operation range (¶¶ 51-52); and
determining, by the controller, whether the detected operation state of the accelerator pedal is within a predetermined accelerator pedal and brake pedal overlapping operation range if the detected operation state of the accelerator pedal is within the predetermined brake pedal operation range (¶ 120).  
Barnes does not expressly teach outputting, by the controller, an output reduction control signal of the vehicle if the detected operation state of the accelerator pedal is not within the predetermined accelerator pedal and brake pedal overlapping operation range.  Kitazawa teaches outputting, by the controller, an output reduction control signal of the vehicle if the detected operation state of the accelerator pedal is not within the predetermined accelerator pedal and brake pedal overlapping operation range (¶¶ 24-25).  At the time of the invention, a person of skill in the art would have thought it obvious to run the acceleration prevention system of Barnes according to speed regulation rules as per Kitazawa, in order to reduce fuel consumption and exhaust emissions by the vehicle.
As per Claim 2, Barnes further teaches detecting a current vehicle speed and outputting a corresponding signal by a vehicle speed sensor (¶ 37) and determining, by the controller, whether the current vehicle speed is less than a predetermined first reference vehicle speed if the detected accelerator pedal operation status is within the predetermined accelerator pedal and brake pedal overlapping operation range (¶¶ 97-98).  
Barnes does not expressly teach outputting, by the controller, the output reduction control signal of the vehicle if the current vehicle speed is less than the first reference vehicle speed.  Kitazawa teaches outputting, by the controller, the output reduction control signal of the vehicle if the current vehicle speed is less than the first reference vehicle speed (¶¶ 24-25, 31).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Barnes further teaches: determining, by the controller, whether the current vehicle speed is less than a predetermined second reference vehicle speed if the current vehicle speed is not less than the first reference vehicle speed (¶¶ 100-101; “second speed plateau”).  Barnes does not expressly teach outputting, the controller, an output control signal of the vehicle according to the output signal of the accelerator pedal sensor if the current vehicle speed is less than the second reference vehicle speed.  Kitazawa teaches outputting, the controller, an output control signal of the vehicle according to the output signal of the accelerator pedal sensor if the current vehicle speed is less than the second reference vehicle speed (¶¶ 29-31).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Barnes does not expressly teach that the output of the vehicle is limited to less than a second standard vehicle speed.  Kitazawa teaches that the output of the vehicle is limited to less than a second standard vehicle speed (¶ 31).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 5, Barnes does not expressly teach that the controller limits the output of the vehicle to the second reference vehicle speed if the current vehicle speed is not less than the second reference vehicle speed.  Kitazawa teaches that the controller limits the output of the vehicle to the second reference vehicle speed if the current vehicle speed is not less than the second reference vehicle speed (¶ 31).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Barnes teaches that the predetermined brake pedal operation range and the predetermined accelerator pedal and brake pedal overlapping operation range are stored in in advance in memory (¶¶ 44, 51-52).
As per Claim 7, Barnes teaches that the predetermined brake pedal operation range and the predetermined accelerator pedal and brake pedal overlapping operation range are obtained by learning in advance a driver's operation of the accelerator pedal and a brake pedal (¶ 44; after “receiving input signals from the driver”).
As per Claim 8, Barnes teaches that the predetermined brake pedal operation range and the predetermined accelerator pedal and brake pedal overlapping operation range are stored ranges according to an operation rate and an operation depth of the accelerator pedal and brake pedal by a driver (¶ 44; based on accelerator pedal electronics 119 and brake pedal electronics 120 of Figure 1).
As per Claim 9, Barnes teaches that the predetermined brake pedal operation range and the predetermined accelerator pedal and brake pedal overlapping operation range correspond to a frequency of use of the accelerator pedal and the brake pedal, and store the operation state above the predetermined frequency of use (¶¶ 44, 51).
As per Claim 10, Barnes further teaches: 
measuring a position of the vehicle (¶ 49; with GPS device 109 of Figure 1); 
wherein if the position of the vehicle falls within a predetermined sudden acceleration prevention area, the controller outputs an output control signal of the vehicle according to the output signal of the accelerator pedal sensor (¶¶ 52-53; as driver assistance system engages).
As per Claim 11, Barnes teaches that the sudden acceleration prevention area includes at least one of a highway (¶¶ 82, 97) or an uphill road (¶ 97).
As per Claim 12, Barnes does not expressly teach: determining whether the sudden acceleration prevention mode switch is operated; wherein if the sudden acceleration prevention mode switch is on, the operation to prevent sudden acceleration of the vehicle is performed.  Kitazawa teaches: 
determining whether the sudden acceleration prevention mode switch is operated (¶¶ 35-36); 
wherein if the sudden acceleration prevention mode switch is on, the operation to prevent sudden acceleration of the vehicle is performed (¶ 42).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Barnes further teaches: 
measuring a road slope (¶ 97); 
wherein if the current vehicle's driving road is uphill, the controller outputs the vehicle's output control signal according to the output signal of the accelerator pedal sensor (¶¶ 97, 120).
As per Claim 14, Barnes does not expressly teach: outputting, by the controller, an output control signal of the vehicle according to the output signal of the accelerator pedal sensor when the detected operation state of the accelerator pedal is not within the brake pedal operation range.  Kitazawa teaches: outputting, by the controller, an output control signal of the vehicle according to the output signal of the accelerator pedal sensor when the detected operation state of the accelerator pedal is not within the brake pedal operation range (¶¶ 26-28, 31).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Barnes teaches a vehicle to which an acceleration prevention method is applied (¶¶ 37, 44-45), the vehicle comprising: 
a vehicle operating condition measuring unit including an accelerator pedal sensor, a brake pedal sensor, and a vehicle speed sensor (¶¶ 37, 44); 
an output portion that drives the vehicle (¶¶ 42, 44); and 
a controller that controls operation of the output portion according to an output signal of the vehicle operating condition measuring unit so as to obtain a detected operation state of an accelerator pedal (¶ 37), wherein the accelerator pedal sensor detects the operation of the accelerator pedal and outputs the corresponding signal, the controller determines whether the detected accelerator pedal operation state is within a predetermined brake pedal operation range (¶ 120), if the detected accelerator pedal operation state is within the predetermined brake pedal operation range, the controller determines whether the detected accelerator pedal operation state is within a predetermined accelerator pedal and brake pedal overlapping operation range, if the detected accelerator pedal operation state is not within the predetermined accelerator pedal and brake pedal overlapping operation range (¶¶ 131-132). 
Barnes does not expressly teach that the controller outputs a vehicle's output reduction control signal to limit the operation of the output portion, and if the detected accelerator pedal operation status is not within the brake pedal operation range, the controller controls the operation of the output portion according to the output signal of the accelerator pedal sensor.  Kitazawa teaches that the controller outputs a vehicle's output reduction control signal to limit the operation of the output portion, and if the detected accelerator pedal operation status is not within the brake pedal operation range, the controller controls the operation of the output portion according to the output signal of the accelerator pedal sensor (¶¶ 24-25).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Barnes further teaches: 
that if the detected accelerator pedal operation state is within the predetermined accelerator pedal and brake pedal overlapping operation range (¶¶ 97-98), the controller determines whether a current vehicle speed is less than a predetermined first reference vehicle speed (¶ 37); 
that if the current vehicle speed is less than the first reference vehicle speed, the controller outputs a control signal for reducing the output of the vehicle to limit the operation of the output portion (¶¶ 97-100; based on “speed plateau” levels); 
if the current vehicle speed is not less than the first reference vehicle speed, the controller determines whether the current vehicle speed is less than a predetermined second reference vehicle speed, and if the current vehicle speed is less than the second reference vehicle speed, the controller controls the operation of the output portion according to the output signal of the accelerator pedal sensor (¶¶ 100-102); and 
if the current vehicle speed is not less than the second reference vehicle speed, the controller controls the operation of the output portion to limit the vehicle speed to the second reference vehicle speed (¶¶ 104-106).
As per Claim 17, Barnes teaches that the predetermined brake pedal operation range and the predetermined accelerator pedal and brake pedal overlapping operation range are stored ranges according to an operation rate and an operation depth of the accelerator pedal and a brake pedal by a driver (¶ 44; based on accelerator pedal electronics 119 and brake pedal electronics 120 of Figure 1).
As per Claim 18, Barnes teaches that the predetermined brake pedal operation range and the predetermined accelerator pedal and brake pedal overlapping operation range correspond to a frequency of use of the accelerator pedal and the brake pedal, and store the operation state above the predetermined frequency of use (¶¶ 44, 51).
As per Claim 19, Barnes further teaches: 
a navigation system that measures a position of the vehicle and outputs the position (¶ 49; GPS device 109 of Figure 1); 
wherein if the current vehicle position corresponds to a predetermined sudden acceleration prevention area in advance, the controller controls the operation of the output portion according to the output signal of the accelerator pedal sensor (¶ 44; based on accelerator pedal electronics 119 and brake pedal electronics 120 of Figure 1).
As per Claim 20, Barnes teaches that the sudden acceleration prevention area comprises at least one of a highway (¶¶ 82, 97) and an uphill road (¶ 97).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661